Citation Nr: 1229637	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-40 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease.

2.  Entitlement to service connection for left knee degenerative joint disease with status post partial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1976 to August 1976 and from November 2003 to November 2004, as well as during a period of Active Duty for Special Work (ADSW) in February 1991, and periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA). 

This case is before the Board of Veterans' Appeals (Board) on appeal from the following rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO): A May 2005 rating decision which reopened and denied the claim for service connection for the left knee; an October 2005 rating decision reopened and denied the claim for service connection for the right knee.

These claims were previously Remanded by the Board in September 2009.  As the claims are being granted below, no further development is required.  

The Board observes that in October 2011, the Veteran submitted additional evidence in support of his claim, with a waiver of review by the Agency of Original Jurisdiction. 

The Board observes that its September 2009 Remand also included a claim of entitlement to service connection for headaches, due to sinus problems or migraines.  While on Remand, this claim was granted by the RO/AMC.  Thus, the appeal regarding that claim has been satisfied in full.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's right knee degenerative joint disease is likely related to a period of Active Duty for Special Work. 

2.  The Veteran preexisting left knee degenerative arthritis is presumed to have been aggravated by service ending in November 2004. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, diagnosed as degenerative joint disease, have been met. 38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for left knee degenerative joint disease with status post partial meniscectomy, have been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection 

In this case, the Veteran claims left and right knee disorders.  He has a current diagnosis of degenerative joint disease in both knees.  He initially filed a claim for service connection in June 2001, indicating that he had injured both knees in service, in May 1999.  He subsequently denied that the 2001 claim included a claim for the left knee.  However, a review of the record affirmatively indicates claims for both knees in June 2001 and denial of the claims in March 2003.  The Veteran did not file a notice of disagreement and the March 2003 decision became final.  Later in 2003, the Veteran began another period of active duty, during which time he underwent a left knee injury and has had continuous problems with the left knee since that period of service ended.  In January 2005 and June 2005, he filed claims for service connection of the left and right knee disorders, respectively.  In its September 2009 decision and remand, the Board reopened both claims and remanded them for further development. 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In Joyce v. Nicholson, 443 F.3d 845 Fed. Cir. (2006), it was explained that under 38 C.F.R. § 3.304 (b), if a preexisting disorder is noted on examination, then 38 U.S.C.A. § 1153 provides for a presumption of aggravation where there is an increase in disability in service, unless there is a specific finding that the increase is due to the natural progression of the disorder.  The government must rebut statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  see also Townsend v. Derwinski, 1 Vet. App. 408 (1991) (Once claimant's disability increases in severity during service there is presumption of aggravation (i.e., service connection) unless it can be established by clear and unmistakable evidence that increase was due to natural progress of disease.); see also 38 C.F.R. § 3.306(a) (During a period of war, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase during service).

However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).  

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Regarding both knee claims, as an initial matter, the Board acknowledges that the Veteran's service treatment records from his first period of service in 1970's are not associated with the file.  Efforts have been made to obtain the records and they are not available.  However, there is no indication that the Veteran's knee disorders began during this first period of service and the Veteran does not contend otherwise.  

      a. Right Knee

The first indication of right knee complaints were reported by the Veteran during a November 1989 retention examination.  At that time, a two inch scar was noted on the right knee.  The explanation indicates that the Veteran reported he had undergone arthroscopic surgery on the right knee in August 1988.  No medical records confirming the surgery are of record.  The accompanying Report of Medical History (RMH) indicates a "yes" next to the question of whether the Veteran has ever had a "trick knee".  

Next, a February 1991 service treatment record indicates that the Veteran injured his right knee during a period of Active Duty for Special Work (ADSW).  VA's Adjudication Procedure Manual suggests that further development may need to be undertaken for periods of ADSW as such service may be characterized as active duty depending upon the duties performed.  See Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, 4.C.16.i, Note.  Specifically, the note reads as follows. 

Duties performed under ADSW may be for operational, support, or training purposes.  If a DD Form 214 is issued for such duty, or if ADSW is reported by the claimant, even though the duration may be less than 180 days, development should be undertaken to determine the type of duty performed under ADSW. If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty. VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training. DOD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.

Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, 4.C.16.i, Note [Emphasis added].

In this case, the Veteran submitted his service orders regarding the February 1991 ADSW.  The orders indicate that he was attached for administrative support, including administration of the USMJ.  Because the order specifically indicated that the Veteran was being attached for administrative support including administration of the USMJ, the Board finds that the type of duty he performed during ADSW was not for training but rather was for administrative support.  As indicated in the Note above, ADSW for reasons other than training should be considered as active duty.  As such, the Board finds that the Veteran's ADSW should be considered as active duty.

Accordingly, if the February 1991 period of ADSW is considered active duty, the Veteran is entitled to certain presumptions including the presumption of soundness under 38 U.S.C.A. § 1111, or if a preexisting disability is noted prior to the period of ADSW, then the Veteran is entitled to the presumption of aggravation under 38 U.S.C.A. § 1153.

As was noted earlier, the Veteran is entitled to service connection for disease present in service unless disease was noted in examination report at time of entrance into service or clear and unmistakable evidence shows that veteran's disease preexisted service and was not aggravated thereby.  38 C.F.R. § 3.304(b) (The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service).  The recording of history of a preservice existence of a condition does not constitute a notation of a preexisting disorder.  38 C.F.R. § 3.304(b)(1).

Here, there is no entrance examination prior to the February 1991 ADSW, however, there is a November 1989 Report of Medical Examination in which the Veteran's report of right knee arthroscopy was recorded.  Significantly, the same examination report also indicated that the lower extremities were normal and did not note any abnormalities of the right knee other than the report of history from the Veteran.  A recommendation listed on the examination report was to follow up for right knee somatic dysfunction.  

The Board finds that the examiner's record of the Veteran's report of arthroscopic surgery on the right knee here does not constitute a notation of a preexisting condition.  See 38 C.F.R. § 3.304(b)(1).  Similarly, the Veteran's answer "yes" to the question "trick knee" on his report of medical history does not constitute a notation of preservice existence of a condition.  The Board emphasizes that despite the Veteran's reports of a trick knee and undocumented arthroscopic surgery, the examiner noted that the Veteran's lower extremities were normal.  The Board finds that the examiner's recommendation for follow up concerning right knee somatic dysfunction was not a diagnosis of right knee somatic dysfunction, particularly in light of the examiner's simultaneous finding that the lower extremities were normal.  Significantly, a diagnosis of right knee degenerative joint disease was not noted on an examination report or reported by the Veteran prior to the February 1991 ADSW.  Affording all benefit of the doubt to the Veteran, the Board finds that no preexisting right knee disability was noted prior to the February 1991 ADSW.  

As the Board has found that there was no preexisting condition noted on an examination prior to the February 1991 period of ADSW, the Board finds that the presumption of soundness attaches.  38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, clear and unmistakable evidence of a preexisting disorder must be shown.  As noted above, no medical evidence of a preexisting right knee disorder has been shown prior to February 1991.  Thus, the Board finds that there is no clear and unmistakable evidence of a preexisting disorder and the presumption of soundness has not been rebutted with respect to this period of service. 

A service treatment record dated in February 1991, during the period in which the Veteran served on ADSW.  Specifically, the Veteran sought treatment for his right knee and reported that he injured his knee while participating in physical training.  He reported that his knee gave out while running.  The service physician noted that the Veteran had tenderness in the knee and guarded range of motion.  The assessment was status post arthroscopy, ligament repair and degenerative joint disease.  The service physician noted that no X-ray was available. 

In its September 2009 Remand, the Board sought a VA examination and opinion regarding a relationship between the Veteran's current knee disorders and service.  Regarding the right knee, the Board discussed the February 1991 injury in the body of its Remand.  Subsequently, the Veteran underwent two VA examinations, in November 2009 and July 2011.  The November 2009 VA examiner also submitted an addendum opinion dated in April 2010.  The Veteran has also submitted a private opinion regarding a relationship between service and his current knee disorders.  

Upon review of the competent evidence of record, the Board finds that the evidence is at least in equipoise and that the claim for a right knee disorder should be granted. 

The November 2009 VA examiner reviewed the claims file and conducted a thorough interview and physical examination of the Veteran.  The examiner diagnosed moderate chronic history of bilateral degenerative osteoarthritis.   The examiner also noted the Veteran's reports of status post right knee arthroscopic surgery, loose bodies in the right knee, and bilateral quadriceps tendon ossifications.  The examiner opined that it was at least as likely as not that the Veteran's current degenerative joint disease of the knees is related to active military duty.  In the rationale section, the examiner noted that the Veteran's right knee etiology was due to deterioration of cartilage and that it currently has loose bodies in it.  In her April 2010 addendum opinion, the examiner explained that the Veteran was a military policeman which required prolonged standing and that he participated in long runs for many years.  She further indicated that the Veteran has documented chronic degenerative knee conditions due to in-service activity and weight bearing trauma.  The examiner attached excerpts from medical journals regarding occupational activities associated with knee osteoarthritis, how knee injuries occur and descriptions of the three types of arthritis that may affect the knee.  Taken together, the Board finds that the November 2009 and April 2010 VA opinions reflect a positive nexus between the Veteran's current degenerative joint disease of the right knee and his duties in service.  The Board places a high probative value on the November 2009 VA examination report and April 2010 addendum opinion. 

Further, weighing in support of his claim, are letters from his private physician, Dr. L., dated in September 2011 and October 2011 indicating a relationship between the Veteran's military duties of running, jumping and PT testing and his current bilateral knee disabilities.  In the September 2011 report, Dr. L. explained that he could not say with medical certainty that the Veteran's military job caused his arthritis and noted that the Veteran also has underlying pseudogout which was probably a factor.  But, Dr. L. opined that the activities associated with the military police, including running and jumping would exacerbate knee symptoms.  As Dr. L. is a knee surgeon and indeed performed knee surgery on the Veteran's left knee, the Board places a high probative value on Dr. L.'s expertise and opinion that the Veteran's military duties at least contributed to the Veteran's current right knee disorder. 

The July 2011 VA examination report contains an opinion that only addressed aggravation of  a preexisting right knee disability during the Veteran's period of service in 2003-04 and did not offer any opinion regarding a relationship to the period of service in February 1991.  The examiner noted that the Veteran currently has chronic degenerative joint disease in the right knee and that degenerative joint disease is a product of natural joint aging, increase in weight, or trauma to the joint.  The examiner noted that the Veteran had a history of all three of these factors.  Although the examiner opined that the Veteran's right knee was not aggravated by service, the examiner did not offer the opinion with the correct framework of facts.  The examiner acknowledged the right knee complaints and treatment in service in February 1991 but did not offer an opinion regarding direct service connection.  As the examiner's report was based on incorrect facts regarding a preexisting disorder, the Board does not place significant probative value on the negative opinion.  
The Board has also considered the Veteran's statements that he has a right knee disorder that is related to service, including the February 1991 injury.  The Board notes that service treatment records dated in May 1999, October 2001, and VA outpatient treatment records following service ending in November 2004, have consistently noted right knee degenerative joint disease.  The Board acknowledges that the Veteran has complained of the left knee bothering him more than the right knee following his left knee injury in 2004.  Nevertheless, the Board finds it significant that treatment records in the 1990's and 2000's following the February 1991 injury have noted right knee pain, limitation of motion, and degenerative joint disease.  The Board finds the Veteran's statements regarding his pain to be competent as pain comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds the Veteran's statements regarding right knee pain to be credible. 

In light of the medical opinions supporting his contention that his right knee disorder is due to service, including the injury in February 1991, the Board finds that the evidence is at least in equipoise regarding service connection for right knee degenerative joint disease.  In this regard, the Board finds no adequate basis to reject the competent lay and medical evidence that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor and finds the evidence is at least in equipoise.

      b.  Left Knee

The Veteran has claimed entitlement to service connection for the left knee based on alternative theories.  First, he has claimed direct service connection with the first in-service occurrence being a May 1999 treatment for knee pain.  See June 2001 claim for service connection.  Next, he has also claimed direct service connection for the status post meniscectomy and knee condition related to June 2004 in-service complaints.  Alternatively, he has claimed that any preexisting degenerative joint disease in the left knee was aggravated by the period of service ending in November 2004.  See October 2011 submission of a private opinion based on aggravation. 

Significantly, the Veteran's first claim for service connection of a left knee disorder, filed in June 2001, listed the onset of the left knee disorder as May 1999.  His DD-214's do not include active duty in May 1999, it is possible that he was treated while on a period of ACDUTRA or INACDUTRA.  Ordinarily, further development would be undertaken to determine whether the Veteran had service in May 1999, and if so how the period of service should be characterized.  However, in this case, further development regarding characterization of the May 1999 service is not necessary as the Board is able to grant service connection on another basis as explained below. 

As noted, the first complaints regarding the Veteran's left knee were identified in a service treatment record dated in May 1999, when the Veteran sought treatment for bilateral knee pain.  The May 1999 service treatment record indicated an assessment of degenerative joint disease.  It is unclear whether this finding was made by use of an X-ray or other type of testing.  

An October 2001 Report of Medical Examination noted abnormal lower extremities.  Specifically, the examiner wrote "crepitance knees" next to the abnormal indication.  In an explanation section, the examiner noted that the Veteran had degenerative joint disease/osteoarthritis in the knees, bilaterally.  A consultation sheet completed by the same examiner on the date of the examination also indicated that the Veteran needed an evaluation for a permanent profile for his left knee as well as other orthopedic problems.  The record does not indicate that such a permanent profile was ever issued. 

Next, in July 2002, the Veteran underwent a VA examination, including an X-ray, which resulted in a diagnosis of degenerative osteoarthritis, bilaterally.  The claims file was not reviewed and no opinion was rendered regarding a relationship to service. 

Subsequently, the Veteran had another period of active service from November 2003 to November 2004.  During that period of active service, he was treated for the left knee while deployed to Iraq in June 2004.  When he sought treatment, he reported that two weeks prior, he had been running and his left knee gave out on him.  He reported that since then, his pain had gotten much worse.  He described his pain while sitting to be an 8 of out 10, and sharp and throbbing.  He also reported that when he walked, he felt like his knee was locking up on him.  The service treatment provider commented that the left knee pain was a possible meniscus injury.  He was placed on a temporary profile.  A June 2004 MRI indicated an impression of degenerated anterior horn lateral meniscus and minimal effusion.  In September 2004 he was put on a temporary profile that expired at the end of October 2004.  He was subsequently placed on another temporary profile that expired in December 2004.  A November 2004 service treatment record diagnosed osteoarthritis and a possible meniscus tear.  The November 2004 treatment provider also noted a referral for possible arthroscope when he returned home.  

Shortly following service, in February 2005, his private physician, Dr. L., examined the Veteran and following an X-ray and physical examination, diagnosed possible lateral meniscus tear of the left knee with degenerative joint disease.  Dr. L. noted that appropriate conservative treatment had failed and that the Veteran's pain remained severe.  Dr. L. offered arthroscopy of the left knee for probable partial meniscectomy vs. debridement.  The Veteran underwent arthroscopic surgery by Dr. L. in April 2005.  The postoperative diagnosis confirmed a small anterior horn medial meniscus tear of the left knee.  Postoperative diagnosis also including Grade III chondromalacia, patellofemoral joint and medial femoral condyle. 

Regarding the period of active duty from November 2003 to November 2004, the Veteran is entitled to the presumptions of soundness and aggravation.  As noted above, the Veteran is entitled to service connection for disease present in service unless disease was noted in examination report at time of entrance into service or clear and unmistakable evidence shows that the Veteran's disease preexisted service and was not aggravated thereby.  See  38 C.F.R. § 3.304 (b) (The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service). 

The Board emphasized that under 38 C.F.R. § 3.304 (b), if a preexisting disorder is noted on examination, then 38 U.S.C.A. § 1153 provides for a presumption of aggravation where there is an increase in disabilty in service, unless there is a specific finding that the increase is due to the natural progression of the disorder.  The government must rebut statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Joyce v. Nicholson, 443 F.3d 845 Fed. Cir. (2006);  Townsend v. Derwinski, 1 Vet.App. 408 (1991) ; 38 C.F.R. § 3.306(a) (During a period of war, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase during service).  

The active duty period beginning in November 2003 does not have an entrance examination specific to that period; however, as discussed above, the October 2001 report of medical examination noted preexisting disorders of crepitance and degenerative joint disease, and osteoarthritis in the bilateral knees.  Further a July 2002 VA examination report and X-ray confirmed a diagnosis of degenerative osteoarthritis in the knees, bilaterally.  The Board acknowledges that in a December 2003 report of medical history, the Veteran denied any knee trouble; however, as a  left knee disorder was noted on the October 2001 service examination, the Board finds that a preexisting disability was noted on an examination prior to the period of service beginning in November 2003.  Notably, his service took place during a period of war.  The remaining questions are whether there was an increase in the disability in service and if so, whether there clear and unmistakable evidence of a specific finding that the increase is due to the natural progression of the disability. 

In this case, the Board finds that there was an increase in the left knee disability in service and that it there is not clear and unmistakable evidence that the increase was due to the natural progression of the disability.  

Regarding an increase in disability, the evidence demonstrates that prior to the Veteran's deployment, he had some complaints of left knee pain and a history of degenerative joint disease.  However, on his December 2003 report of medical history, he reported that he had no knee trouble.  The evidence indicates that he incurred a left knee injury in the line of duty in June 2004.  By the end of his deployment in November 2004, he had a possible meniscus tear and a referral for arthroscope when he returned home as well as months of being put on left knee profiles.  An examination three months following service and surgery shortly thereafter, confirmed that he did in fact have a left knee meniscal tear.  As the Veteran's left knee disability was worse in November 2004 than it had been when he entered the period of service in November 2003, the Board finds that there was an increase in his disability during service.   

Regarding whether the increase in disability is due to the natural progression of the disability, the Board acknowledges that the July 2011 VA examination report contains a an opinion that the increase in disability is due to the natural progression of the disability but finds that the opinion was based on an inaccurate factual premise.  The July 2011 VA examiner found that the degenerative joint disease preexisted the 2003-04 period of service and explained that since the MRI shortly after the injury in 2004 did not show a meniscal tear, it can be assumed that the small tear in the medial meniscus was due to meniscal degeneration and not the injury in 2004.  The examiner further opined that the arthritis continued to progress as anticipated due to the natural course of the disease and aging.  Significantly, the July 2011 VA examiner did not address the November 2004 service treatment record which indicated a possible meniscal tear and referral for further treatment including arthroscopy upon the Veteran's return home.  The July 2011 negative VA opinion was based on the premise that the meniscal tear had not been shown immediately following the injury, but failed to address the fact that a possible meniscal tear was noted several months later, while the Veteran was still on active duty.  As the examiner did not address the November 2004 in-service assessment, the Board finds that the examiner's rationale was based on an inaccurate premise.  Additionally, the July 2011 VA examiner did not address whether the June 2004 injury would have weakened the Veteran's knee such that he would be more susceptible to meniscal tears.  If so, then the left knee increase could be due to the in-service injury which weakened it, rather than the natural progression of the disability.  As the examiner's opinion was based on an inaccurate factual premise and left open relevant questions regarding the basis of the increase in disability, the Board finds that the report does not demonstrate clear and unmistakable evidence that any increase in the Veteran's left knee disability in service was due to the natural progression of the disability.  

Further, as noted above, the Veteran has submitted letters from his private knee surgeon, Dr. L., who has opined that the Veteran's current bilateral knee disabilities were aggravated in the 1990's and 2000's by his military duties including running and jumping.  Additionally, the November 2009 VA examiner opined that there is a relationship between the Veteran's current left knee disability and active service including physical activities such as running and jumping.  The Board acknowledges that the November 2009 VA examination report and April 2010 addendum opinion did not address aggravation of a preexisting disability.  Nevertheless, the opinions bolster the Veteran's contention that any preexisting left knee degenerative arthritis was aggravated by the period of service from 2003-2004 and specifically the June 2004 left knee injury.  
 
As the Board has found that the Veteran had a left knee disability prior to his service from November 2003 to November 2004, and the left knee disability underwent an increase in service; and there is no clear and unmistakable evidence that the Veteran's increase in his left knee disability is due to the natural progression of the degenerative joint disease, the presumption of aggravation has not been rebutted.  As such, service connection should be granted.  


ORDER

Service connection for right knee degenerative joint disease is granted, to the laws and regulations governing the award of monetary benefits.

Service connection for left knee degenerative joint disease with status post partial meniscectomy is granted, to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


